DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2022 has been entered.

Response to Amendment
This office action has been changed in response to the amendment filed on 7/29/2022.  
Claims 1-5, 7 and 9-11 have been amended.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because arguments do not apply to the combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Economy et al. (US-10,044,847 hereinafter, Economy) in view of Buck, JR. et al. (US-2017/0339519 hereinafter, Buck) and Kobayashi et al. (US-2021/0250909 hereinafter, Kobayashi).
Regarding claim 1, Economy teaches an information processing apparatus (Col. 3 line 66), comprising:
	a processor (Fig. 2 [6] and Col. 6 line 66 through Col. 7 line 7) programmed to act as:
	a first receiving unit (Col. 7 lines 19-53 i.e. WiFi) that receives a radio signal including position information directly emitted from an apparatus through a first wireless communication channel; (Col. 6 lines 59-61 and Col. 9 lines 24-26 i.e. directly emitted)
	a second receiving unit (Col. 7 lines 12-18 i.e. Bluetooth Low Energy) that receives a radio signal including positioning information from an apparatus through a second wireless communication channel in which position measurement accuracy and radio wave reachable range are higher and shorter respectively than those in the first wireless communication channel; (Col. 3 lines 62-65)
	a calculation unit that calculates a position of the information processing apparatus by using field intensity of each of a plurality of radio signals received by the first receiving unit or the second receiving and by using the position information included in each of the radio signals; (Col. 5 lines 3-10 and Col. 6 lines 13-21 & 38-40) and
	a control unit that: 
receives the instruction to start the position detection from the portable terminal device (Col. 5 lines 46-54), 
causes the calculation unit to calculate the position of the information processing apparatus based on the radio signals received by the first receiving unit (Col. 5 lines 54-57), and 
if a preset condition is satisfied, performs switching control to cause the calculation unit to calculate the position of the information processing apparatus based on the radio signals received by the second receiving unit.  (Claim 1 and Col. 9 lines 4-26)
	Economy differs from the claimed invention by not explicitly reciting the first wireless communication channel being a low power wide area (LPWA) channel where data is transmitted and received via radio waves, based on at least three separate radio signals by the first receiving unit or from at least separate radio signals received by the second receiving unit.  
	In an analogous art, Buck teaches a system and method for monitoring the physical location of a mobile device (Abstract) that includes determining location through a first wireless communication channel that is a low power wide area (LPWA) channel (Page 2 [0023] “It should be noted that other types of earth based triangulation may be used in accordance with different embodiments of the present inventions. For example, other cell phone based triangulation, Wi-Fi or Bluetooth frequency based triangulation, low power wide area network triangulation based on sub-Gigahertz frequency signals.”) via at least three separate radio signals (Page 2 [0023] “low power wide area network triangulation”) or calculate the position based on at least three separate radio signals received by the second receiving unit.  (Fig. 1b [283] and Page 2 [0023] “Bluetooth frequency based triangulation” and Page 5 [0039] “local transceiver 283 can be via a wireless Bluetooth™ protocol”)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to substitute LPWA triangulation and Bluetooth triangulation as the location methods in Buck for WIFI and Bluetooth low energy location methods of Economy and the results would have been predictable.  One of ordinary skill in the art would have been motivated to do this since certain types of locating methods function indoors better where GPS do not.  (Buck Page 2 [0023])
	Economy in view of Buck teaches that the LPWA functions in sub-Gigahertz frequencies (Buck Page 2 [0023]), but differs from the claimed invention by not explicitly reciting the frequency band includes the 920 MHz band.  
	In an analogous art, Kobayashi teaches a method and system for transmission and reception (Abstract) that includes communicating over LPWA in the 920 MHz band.  (Page 1 [0009] and Page 2 [0063])
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Economy in view of Buck after modifying it to incorporate the ability to communicate over the LPWA in the 920 MHz band of Kobayashi since the 920 MHz band is commonly used in Japan for LPWA.  (Kobayashi Page 2 [0063])
	Regarding claim 2, Economy in view of Buck and Kobayashi teaches if a distance between the information processing apparatus and an apparatus that searches for a position of the information processing apparatus is equal to or shorter than a preset distance, the control unit performs switching from calculation of the position of the information processing apparatus based on the at least three separate radio signals (Buck Page 2 [0023]) received by the first receiving unit to calculation of the position of the information processing apparatus based on the at least three separate radio signals received by the second receiving unit.  (Economy Col. 10 lines 37-49 and Buck Page 2 [0023])
	Regarding claim 3, Economy in view of Buck and Kobayashi teaches wherein if presence of an apparatus that searches for a position of the information processing apparatus is detected within a range in which communication through the second wireless communication channel is possible, the control unit performs switching from calculation of the position of the information processing apparatus based on the at least three separate radio signals received by the first receiving unit to calculation of the position of the information processing apparatus based on the at least three separate radio signals received by the second receiving unit.  (Economy Col. 7 lines 19-53 and Col. 12 lines 27-40 and Buck Page 2 [0023])
	Regarding claim 4, Economy in view of Buck and Kobayashi teaches wherein if the control unit receives a switching instruction from an apparatus that searches for a position of the information processing apparatus through the second wireless communication channel (Economy Col. 11 lines 4-12 i.e. the wearable appliance can’t connect via Bluetooth, can’t find an access point and enters Access Point Mode where connection is made with the smartphone), the control unit performs switching from calculation of the position of the information processing apparatus based on the at least three separate radio signals received by the first receiving unit to calculation of the position of the information processing apparatus based on the at least three radio signals received by the second receiving unit.  (Economy Col. 7 lines 19-53 and Buck Page 2 [0023])
Regarding claim 9, Economy teaches an information processing system (Col. 3 line 54-66), comprising:
an information processing apparatus (Col. 1 lines 14-19 “Wearable Appliance”) including:
	a processor (Fig. 2 [6] and Col. 6 line 66 through Col. 7 line 7) programmed to act as:
	a first receiving unit (Col. 7 lines 19-53 i.e. WiFi) that receives a radio signal including position information directly emitted from an apparatus through a first wireless communication channel; (Col. 6 lines 59-61 and Col. 9 lines 24-26 i.e. directly emitted)
	a second receiving unit (Col. 7 lines 12-18 i.e. Bluetooth Low Energy) that receives a radio signal including positioning information from an apparatus through a second wireless communication channel in which position measurement accuracy and radio wave reachable range are higher and shorter respectively than those in the first wireless communication channel; (Col. 3 lines 62-65)
	a calculation unit that calculates a position of the information processing apparatus by using field intensity of each of a plurality of radio signals received by the first receiving unit or the second receiving and by using the position information included in each of the radio signals; (Col. 5 lines 3-10 and Col. 6 lines 13-21 & 38-40) and
	a control unit that receives an instruction to start a position detection from the portable terminal device (Col. 5 lines 46-54), causes the calculation unit to calculate the information on the position of the information processing apparatus based on the radio signal received by the first receiving unit (Col. 5 lines 54-57), and, when a preset condition is satisfied, performs switching control to cause the calculation unit to calculate the information on the position of the information processing apparatus based on the radio signal received by the second receiving unit; (Claim 1 and Col. 9 lines 4-26) and
	an apparatus (Col. 1 lines 14-19 “Smartphone Application” and smartphone) that
		transmits, to the information processing apparatus as a search target, the instruction to start the position detection (Col. 5 lines 54-57) and a switching instruction to perform switching from calculation of the information on the position of the information processing apparatus based on the radio signal received by the first receiving unit to calculation of the information on the position of the information processing apparatus based on the radio signal received by the second receiving unit, (Claim 1 and Col. 9 lines 4-26) and
		receives the calculated position information from the information processing apparatus as the search target.  (Col. 2 lines 29-35, Col. 5 lines 63-64 and Col. 6 lines 13-14)
Economy differs from the claimed invention by not explicitly reciting the first wireless communication channel being a low power wide area (LPWA) channel where data is transmitted and received via radio waves, based on at least three separate radio signals by the first receiving unit or from at least separate radio signals received by the second receiving unit.  
	In an analogous art, Buck teaches a system and method for monitoring the physical location of a mobile device (Abstract) that includes determining location through a first wireless communication channel that is a low power wide area (LPWA) channel (Page 2 [0023] “It should be noted that other types of earth based triangulation may be used in accordance with different embodiments of the present inventions. For example, other cell phone based triangulation, Wi-Fi or Bluetooth frequency based triangulation, low power wide area network triangulation based on sub-Gigahertz frequency signals.”) via at least three separate radio signals (Page 2 [0023] “low power wide area network triangulation”) or calculate the position based on at least three separate radio signals received by the second receiving unit.  (Fig. 1b [283] and Page 2 [0023] “Bluetooth frequency based triangulation” and Page 5 [0039] “local transceiver 283 can be via a wireless Bluetooth™ protocol”)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to substitute LPWA triangulation and Bluetooth triangulation as the location methods in Buck for WIFI and Bluetooth low energy location methods of Economy and the results would have been predictable.  One of ordinary skill in the art would have been motivated to do this since certain types of locating methods function indoors better where GPS do not.  (Buck Page 2 [0023])
	Economy in view of Buck teaches that the LPWA functions in sub-Gigahertz frequencies (Buck Page 2 [0023]), but differs from the claimed invention by not explicitly reciting the frequency band includes the 920 MHz band.  
	In an analogous art, Kobayashi teaches a method and system for transmission and reception (Abstract) that includes communicating over LPWA in the 920 MHz band.  (Page 1 [0009] and Page 2 [0063])
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Economy in view of Buck after modifying it to incorporate the ability to communicate over the LPWA in the 920 MHz band of Kobayashi since the 920 MHz band is commonly used in Japan for LPWA.  (Kobayashi Page 2 [0063])
	Regarding claim 10, Economy in view of Buck and Kobayashi teaches wherein an apparatus that searches for the position of the information processing apparatus is registered in advance in the information processing apparatus (Economy Col. 8 lines 49-67), and
	the control unit causes the transmission unit to transmit the position calculated by the calculation unit to the registered apparatus in accordance with an instruction to start position detection from the registered apparatus (Economy Col. 7 lines 30-66 can be any combination of RSSI values, SSIDs, GPS, etc. while in elope mode) and a switching instruction to perform switching from calculation of the position of the information processing apparatus based on the at least three separate radio signals received by the first receiving unit to calculation of the position of the information processing apparatus based on the at least three separate radio signals received by the second receiving unit.  (Economy Claim 1 and Col. 9 lines 4-26)
	Regarding claim 11, the limitations of claim 11 are rejected as being the same reasons set forth above in claim 9.  







Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Economy in view of Buck and Kobayashi as applied to claim 1 above, and further in view of Sindia et al. (US-2017/0188129 hereinafter, Sindia).
Regarding claim 6, Economy in view of Buck and Kobayashi teaches the limitations of claim 1 above, but differs from the claimed invention by not explicitly reciting if a distance between the information processing apparatus and an apparatus that searches for a position of the information processing apparatus is equal to or shorter than a preset distance, the control unit notifies a searcher of the position of the information processing apparatus by audio output or light emission.  
In an analogous art, Sindia teaches a proximity sending headphones (Abstract) that includes if a distance between the information processing apparatus and an apparatus that searches for a position of the information processing apparatus is equal to or shorter than a preset distance, the control unit notifies a searcher of the position of the information processing apparatus by audio output or light emission.  (Page 4 [0040] and Page 8 [0078])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Economy in view of Buck and Kobayashi after modifying it to incorporate the ability to implement an audio output or light emission when an apparatus is equal to or less than a preset distance of Sindia since it enables providing an audio or visual cue of proximity warnings.  (Sindia Page 4 [0040])
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Economy in view of Buck and Kobayashi as applied to claim 1 above, and further in view of Herschkowitz et al. (US-2017/0236390 hereinafter, Herschkowitz).  
Regarding claim 7, Economy in view of Buck and Kobayashi teaches the limitations of claim 1 above, but differs from the claimed invention by not explicitly reciting if a number of apparatuses capable of receiving the radio signal through the second wireless communication channel is smaller than a preset value after the control unit performs switching to calculation of the position of the information processing apparatus based on the at least three separate radio signals received by the second receiving unit, the control unit notifies a searcher of the position of the information processing apparatus by audio output or light emission. 
In an analogous art, Herschkowitz teaches a system for tracking medications (Abstract) that includes upon losing connection, notifying an apparatus of the position by audio output or light emission.  (Page 9 [0137])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Economy in view of Buck and Kobayashi after modifying it to incorporate the ability to implement the ability to perform audio output or light emission upon losing connection of Herschkowitz since it brings attention to a potentially missing device.  (Herschkowitz Page 9 [0137])
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Economy in view of Buck and Kobayashi as applied to claim 1 above, and further in view of Goggin (US-2004/0246129).
Regarding claim 8, Economy in view of Buck and Kobayashi teaches the limitations of claim 1 above, but differs from the claimed invention by not explicitly reciting wherein if the control unit receives an instruction from an apparatus that searches for a position of the information processing apparatus, the control unit notifies a searcher of the position of the information processing apparatus by audio output or light emission.  
In an analogous art, Goggin teaches a radio transmitter/receiver apparatus for determining a particular distance to another radio transmitter/receiver apparatus (Abstract) that includes sending a signal to an apparatus and responding by outputting audio or light emission.  (Page 1 [0005] “the servant receiver or TAG unit could also be equipped to respond with a light and sound signal from the master transmitter unit in the event the item was misplaced and assistance was needed in finding it.”)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Economy in view of Buck and Kobayashi after modifying it to incorporate the ability to output an audio or light emission upon command of Goggin since it enables assisting finding the device.  (Goggin Page 1 [0005])

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The Examiner was unable to find the combination of claims 1, 4 and 5 in the prior art.  The combination of elements found in claims 1, 4 and 5 recites a particular combination that is neither taught nor suggested by the prior art and would be allowable if rewritten in independent form.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/Primary Examiner, Art Unit 2646